DETAILED ACTION
Claim(s) 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 7,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (US 20140152492 A1) in view of Kenington (US 20100197231 A11) Hayes (US 20100060521 A1).

In regards to claim 1, Zimmerman (US 20140152492 A1) A satellite payload system comprising:
a  focal plane feed interfacing with a reflector for receiving and transmitting signals (“[0081] A feedhorn assembly 104 is mounted on the PSA reflector 102. The feedhorn assembly 104 comprises a shaft 114 and a feedhorn 116. The shaft 114 supports the feedhorn 116 such that the phase center of the feedhorn 116 is placed at the focal point of the PSA reflector 102”); wherein the focal plane feed includes a RF transceiver with a receive segment and a transmit segment (“[0081]…Still, it should be understood that the feed horn may comprises a male blind mate that acts as centering feature for RF transceiver which is allows some tilt and movement…”).
Zimmerman differ from claim 1, in that Zimmerman is silent on with respect to the RF transceiver, wherein the receive segment includes a first filter that isolates a receive signal from a transmit signal, a low noise amplifier that amplifies the receive signal and a first frequency conversion module that converts that frequency of the received signal to an intermediate; and wherein the transmit segment includes a second frequency conversion module that converts a frequency of the transmit signal to a Radio Frequency.  Zimmerman further differs from claim 1, discloses  use of a focal plane feed interfacing with the reflector in place of a plurality of focal plane array tiles comprising  a switching module, wherein the switching module receives an output from the receive segment and switches the output to another focal plane array tile. Despite these differences similar features have been seen in other prior art involving RF communication. Kenington (US 20100197231 A11) discloses a RF transceiver including a receive segment and a transmit segment (“[0038] FIG. 1 shows a schematic block diagram of a transceiver. The transceiver comprises a transmitter…and a receiver…”). wherein the receive segment includes a first filter that isolates a receive signal from a transmit signal (“[0041] The function of the diplexer 65 is filtering the transmit signal 90-T and the receive signal 90-R according to intended transmit and receive frequency bands….”. Referring to [Fig. 1, Ref 65] the diplexer 65 is included as part of the receive path).
 a low noise amplifier that amplifies the receive signal (“[0040] In the receive direction, the transceiver comprises a receive chain coupler 60-R, a receive amplifier 50-R, a down-converter 40-R, and an analogue-to-digital converter 30-R. The receive amplifier 50-R is connected to an output of the diplexer 65 to receive a receive signal 90-R from the diplexer 65. The receive amplifier 50-R is usually a low noise amplifier (LNA)…” ) and a first frequency conversion module that converts that frequency of the received signal to an intermediate frequency (“[0040]…The down-converter 40-R converts the received signal from the radio frequency at which the signal was received by the antenna element 75 down to e.g. an intermediate frequency (IF)...”)
wherein the transmit segment includes a second frequency conversion module that converts a frequency of the transmit signal to a Radio Frequency (“[0039]…The transmit signal processor 22 is connected to a digital-to-analogue converter 30-T. The analogue signal issued by the digital-to-analogue converter 30-T is passed on to an up-converter 40-T, which may also comprise a filter. The up-converter 40-T converts the transmit signal e.g. from an intermediate frequency (IF) to the radio frequency (RF) at which the signal is to be transmitted.”).
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the satellite payload system of Zimmerman such that with respect to the RF transceiver,  such that the receive segment includes a first filter that isolates a receive signal from a transmit signal, a low noise amplifier that amplifies the receive signal and a first frequency conversion module that converts that frequency of the received signal to an intermediate; and wherein the transmit segment includes a second frequency conversion module that converts a frequency of the transmit signal to a Radio Frequency, as seen in Kenington in order to provide a benefit of reliable structure to facilitate RF transceiver functionality. 
The combined teachings of Zimmerman in view of Kenington further differ from claim 1, in that combined teachings suggest use of a focal plane feed interfacing with the reflector in place of a plurality of focal plane array tiles comprising  a switching module, wherein the switching module receives an output from the receive segment and switches the output to another focal plane array tile.  Despite these differences, similar features have been seen in RF communications. Hayes (US 20100060521 A1) discloses a plurality of focal array tiles interfaced with a reflector (“[0001] This invention relates to a displaced feed antenna and, more especially, this invention relates to a displaced feed antenna of mostly parallel plate construction that incorporates either multiple feed points or electronically controllable feed points with associated antenna beam positions. The feed points are displaced around the focal arc or line of the antenna configuration, which will generally comprise either reflective (e.g. metal reflectors) or refractive electromagnetic (e.g. lenses) components…”). The focal plane array tiles comprise a switching module, wherein the switching module receives an output from the receive segment and switches the output to another focal plane array tile (“[0012] The displaced feed antenna may include: [0013] (vi) an external focusing means to work in conjunction with the internal focusing means to route incoming or outgoing energy to or from the displaced feed points on receive and transmit respectively;”).
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the satellite feed system of Zimmerman by including use a plurality of focal plane array tiles in place of the focal plane feed, where the plurality of focal plane arrays comprise  a switching module, wherein the switching module receives an output from the receive segment and switches the output to another focal plane array tile, as similarly seen in Hayes in order to provide a benefit of increased efficiency ([Hayes, Par. 3]).

In regards to claim 7, Zimmerman is silent on the system of Claim 1, wherein the transmit segment includes an amplifier to amplify an output of the second frequency conversion module. Despite these differences similar features have been seen in other prior art involving RF communication. discloses a RF transceiver including a receive segment and a transmit segment (“[0038] FIG. 1 shows a schematic block diagram of a transceiver. The transceiver comprises a transmitter…and a receiver…”). wherein the receive segment includes a first filter that isolates a receive signal from a transmit signal (“[0041] The function of the diplexer 65 is filtering the transmit signal 90-T and the receive signal 90-R according to intended transmit and receive frequency bands….”. Referring to [Fig. 1, Ref 65] the diplexer 65 is included as part of the receive path).
 a low noise amplifier that amplifies the receive signal (“[0040] In the receive direction, the transceiver comprises a receive chain coupler 60-R, a receive amplifier 50-R, a down-converter 40-R, and an analogue-to-digital converter 30-R. The receive amplifier 50-R is connected to an output of the diplexer 65 to receive a receive signal 90-R from the diplexer 65. The receive amplifier 50-R is usually a low noise amplifier (LNA)…” ) and a first frequency conversion module that converts that frequency of the received signal to an intermediate frequency (“[0040]…The down-converter 40-R converts the received signal from the radio frequency at which the signal was received by the antenna element 75 down to e.g. an intermediate frequency (IF)...”)
wherein the transmit segment includes a second frequency conversion module that converts a frequency of the transmit signal to a Radio Frequency and an amplifier to amplify an output of the second frequency conversion module (“[0039]…The transmit signal processor 22 is connected to a digital-to-analogue converter 30-T. The analogue signal issued by the digital-to-analogue converter 30-T is passed on to an up-converter 40-T, which may also comprise a filter. The up-converter 40-T converts the transmit signal e.g. from an intermediate frequency (IF) to the radio frequency (RF) at which the signal is to be transmitted. A transmit amplifier 50-T is provided to amplify the signal intended for transmission…”).
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the satellite payload system of Zimmerman such that with respect to the RF transceiver,  such that the transmit segment includes an amplifier to amplify an output of the second frequency conversion module., as seen in Kenington in order to provide a benefit of reliable structure to facilitate RF transceiver functionality. 




Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (US 20140152492 A1) in view of Kenington (US 20100197231 A11) Hayes (US 20100060521 A1) in view of Koenig (US 5991312 A).


In regards to claim 3, Zimmerman is silent on the system of Claim 1, wherein the output from the receive segment is routed to the transmit segment by the switching module. Despite these differences similar features have been seen in other prior art transceivers. Koenig (US 5991312 A) discloses where, output from a receive segment “receive signal” is routed to a transmit segment, “transmit signal path” by a switching module, NIU. (“[Col. 2, Line(s) 6 - 41]   Another issue with M1-3 devices is their ability to perform self-tests and assist in testing of the telecommunications equipment to which it interfaces. A loopback is a temporary condition in which an outgoing signal is reflected back as an incoming signal to isolate one section of the telecommunications circuit so that more specific detection can be made of the malfunctioning equipment…These NIUs are able to detect loopback codes sent on the T-1 lines and perform the loopback function by routing the receive signal to the transmit signal path in response to the loopback codes. In addition, different types of NIUs are available for performing a similar function on the T-3 side of M-3 devices. Thus, a total of 29 different NIUs may typically be used with an M1-3 device.”). 
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the transceiver of Zimmerman such that the output from the receive segment is routed to the transmit segment by the switching module, as similarly seen in Koening in order to provide support for loopback for detecting malfunctions.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (US 20140152492 A1) in view of Kenington (US 20100197231 A11) Hayes (US 20100060521 A1) in view of Roberts (US 5129099 A).

In regards to claim 4, Zimmerman is silent on the system of Claim 1, wherein the receive segment includes a first phase shifter for phase control of the receive signal and the transmit segment includes a second phase shifter for phase control of the transmit signal. Despite these differences similar features have been seen in other prior art involving use of RF transceivers. Roberts for example discloses a RF transceiver wherein the receive segment includes a first phase shifter for phase control of the receive signal and the transmit segment includes a second phase shifter for phase control of the transmit signal ([Col. 2, Line(s) 41-47] One hybrid mode RF phase shifter is used for transmit operations and the other is used for receive operations. The microstrip circulators direct the RF through dedicated transmit and receive paths. An electronics driven assembly necessary to switch the phase shifter as desired for phased array operations also may be mounted on the substrate.).
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the RF transceiver of Zimmerman such that wherein the receive segment includes a first phase shifter for phase control of the receive signal and the transmit segment includes a second phase shifter for phase control of the transmit signal, as similarly seen in Roberts in order to provide a benefit of reducing radar cross section ([Col. 2, Line(s) 1-9])

Allowable Subject Matter
Claim(s) 2 and 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 8-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476